FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    November 17, 2017

Kristin M. Snyder                               Ellen M. Sameth
OGLETREE DEAKINS                                Syreeta Alexander
8117 Preston Road, Suite 500                    OFFICE OF THE ATTORNEY GENERAL
Dallas, TX 75225-6325                           P. O. Box 12548
* DELIVERED VIA E-MAIL *                        Austin, TX 78711
                                                * DELIVERED VIA E-MAIL *
Nancy Nichols
1318 Hillcrest
Amarillo, TX 79106

RE:      Case Number: 07-17-00236-CV, 07-17-00433-CV
         Trial Court Case Number: 68,809-A

Style: In re Nurses License of Nancy Nichols

Dear Ms. Snyder, Ms. Sameth, Ms. Alexander, and Ms. Nichols:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
          Jo Carter (DELIVERED VIA E-MAIL)